900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sherlocke Evan Francis HOLMES, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 89-7628.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1990.Decided:  March 23, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 88-364-N)
Sherlocke Evan Francis Holmes, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before MURNAGHAN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Sherlocke Evan Francis Holmes seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Holmes v. Murray, C/A No. 88-364-N (E.D.Va. May 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We express no opinion as to whether the Supreme Court of Virginia applied a procedural bar when it refused to consider a claim on the basis of Hawks v. Cox, 211 Va. 91, 175 S.E.2d 271 (1970).  The claim that was not considered, in any event, is meritless